      Case 1:19-cv-01405-LGS-DCF Document 155 Filed 12/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DK LIPA LLC,
                                                            ORDER
                                Plaintiff,
                                                            19cv01405 (LGS) (DF)
                -against-

 SB ENERGY HOLDINGS, LLC (formerly
 known as SYBAC SOLAR, LLC), et al.,

                                Defendants.

 DK LIPA LLC,
                                                            20cv04273 (LGS) (DF)
                                Plaintiff,

                -against-

 MISF SOLAR LLC, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In the above-captioned related cases (referred to herein as the “2019 Action” and the

“2020 Action,” respectively), both of which have been referred to this Court for general pretrial

supervision, the law firm of Farrell Fritz, P.C. (“Farrell Fritz” or the “Firm”), counsel of record

for defendant SB Energy Holdings, LLC (“SB Energy”), formerly known as Sybac Solar LLC, in

the 2019 Action, and for defendants Project NY LLC (“Project NY”) and Thomas Falz,

Ulrich Falz, and Markus Falz (collectively, the “Falzes”) in the 2020 Action, has sought leave to

withdraw from further representation of these defendants and has also sought a retaining lien. In

each case, the Firm has proposed moving to withdraw by way of an order to show cause, noting

that it does not wish to delay the proceedings. (See Dkt. 151 in the 2019 Action; Dkt. 66 in the

2020 Action.) In light of the statements made in the Firm’s additional submissions in support of
      Case 1:19-cv-01405-LGS-DCF Document 155 Filed 12/08/20 Page 2 of 4




its applications (see Dkts. 153, 154 in the 2019 Action; Dkts. 67, 68 in the 2020 Action); and in

recognition of the fact that, in the 2020 Action, a joint motion to dismiss has been filed by all

defendants in that case, including Project NY and the Falzes, and that the motion is not yet fully

briefed, lending some urgency to the issue of representation; it is hereby ORDERED as follows:

       1.      In each of the two actions, Farrell Fritz is directed to serve the defendant(s) that it

represents with (a) a copy of the motion papers that it filed in that action, and (b) a copy of this

Order, by means reasonably calculated to reach these defendants, and to file proof of such

service, no later than December 11, 2020.

       2.      If any of the defendants currently represented by Farrell Fritz wish to be heard

with respect to the Firm’s application for leave to withdraw, then, no later than December 18,

2020, such defendants should submit their response(s) to the Court, with a copy to Farrell Fritz.

As the undersigned is currently working remotely and will not have immediate access to mail or

other material delivered to the Courthouse, any defendants who wish to file a response should

contact my Chambers at (212) 805-4650 and leave a voicemail message, asking for email

instructions and providing a telephone number where they may be reached so that such

instructions may be given to them. Defendants’ responses may be submitted ex parte; in other

words, they need not be served on counsel for plaintiff DK LIPA LLC or any other party. This

Court, in its discretion, will determine whether any responses it receives from defendants should

be filed publicly or if the responses contain sensitive information that warrants their being placed

under seal. If, by December 18, 2020, this Court receives no objection from defendants to

Farrell Fritz’s applications to withdraw and for a retaining lien, then this Court may grant the

applications as unopposed.




                                                  2
      Case 1:19-cv-01405-LGS-DCF Document 155 Filed 12/08/20 Page 3 of 4




       3.      Regardless of whether it receives any objections to Farrell Fritz’s applications,

this Court will hold a telephonic conference on December 22, 2020 at 2:00 p.m. with respect

to those applications. For that conference, the parties are directed to call the following Toll-Free

Number: 877-411-9748, and use Access Code: 9612281. The Falzes are directed to call in for

this conference, together with corporate representatives of SB Energy and Project NY. If any of

the Falzes is an authorized representative of one or both of these corporate entities, then he may

appear at the conference in both an individual and corporate capacity.

       4.      Defendants SB Energy and Project NY are cautioned, however, that a corporation

may not proceed before this Court without being represented by counsel. For this reason, if the

Court permits Farrell Fritz to withdraw, then these corporate entities will need to retain new

counsel, if they wish to continue to defend these actions. A failure of either SB Energy or

Project NY to retain new counsel may result in that defendant’s being held in default, and a

default judgment may be entered against it.

       5.      In addition, the Falzes are cautioned that, if the Court permits Farrell Fritz to

withdraw, and if the Falzes do not retain new counsel, then they will be expected to defend the

claims against them on their own behalf without the benefit of counsel. The Falzes are also

cautioned that, if they choose to proceed in the 2020 Action pro se (i.e., without the assistance of

an attorney), then they will be expected to proceed in that action diligently on a pro se basis, to

attend all court conferences and other proceedings in person or remotely, as directed, and to

comply, on their own, with all rules and procedures of the Court. The Falzes’ failure to

cooperate in the pretrial discovery process or to appear before the Court as required may result in

the entry of a default judgment against them.




                                                  3
      Case 1:19-cv-01405-LGS-DCF Document 155 Filed 12/08/20 Page 4 of 4




       6.      If, at any time prior to December 22, 2020, SB Energy, Project NY, and the

Falzes all retain new counsel in this action, and formal Substitutions of Counsel are filed, then

the December 22 conference will be canceled.

       7.      All discovery in both the 2019 and 2020 Actions shall be stayed pending further

order of this Court.

Dated: New York, New York
       December 8, 2020

                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 4
